 

Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of November 21, 2016,
by and among NeuroOne, Inc., a Delaware corporation (the “Company”), and the
subscribers identified on the signature pages hereto (each, a “Subscriber” and
collectively, the “Subscribers”).

 

Recitals

 

Whereas, the Company seeks to sell a maximum of $1,500,000 (or such higher
amount as the Company’s Board of Directors shall determine) (the “Total Amount”)
in Convertible Promissory Notes in the form annexed hereto as Exhibit B (each, a
“Note” and collectively, the “Notes”) and, subject to Section 1.1 below,
Warrants to purchase shares of the Company’s common stock as provided in the
Note and in the form of warrant agreement annexed hereto as Exhibit C (each, a
“Warrant” and collectively, the “Warrants”) pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated under the Securities Act (the
“Offering”); and

 

Whereas, each Subscriber wishes to purchase a Note with the principal amount as
set forth on such subscriber’s respective Signature Page to this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1.             PURCHASE OF CONVERTIBLE PROMISSORY NOTES.

 

1.1           Subscription. Each Subscriber hereby subscribes (the
“Subscription”) to purchase a Note in the amount set forth on such Subscriber’s
respective signature page hereto (the “Subscription Amount”) and a Warrant. This
Subscription shall become effective when (a) it has been duly executed by the
Subscriber, (b) this Agreement has been accepted and agreed to by the Company
and (c) the Company has effectuated a Closing as set forth in Section 1.4
hereof. The minimum Subscription Amount per Subscriber shall be $50,000. Each
Subscriber shall be entitled to receive a Warrant to purchase that number and
type of shares of the Company’s capital stock equal to the number and type of
shares of the Company’s capital stock the Subscriber would receive upon
conversion of the Subscriber’s Note.

 

1.2           Payment for Subscription. Each Subscriber agrees that the
Subscription Amount to the Company for the amount of the Subscriber’s
Subscription is to be made upon submission of this Agreement in the form
included in these Subscription Documents (as hereinafter defined) by check or by
wire transfer to an account designated by the Company.

 

1.3           Terms and Conditions. The Company shall have the right to accept
or reject a Subscription, in whole or in part, for any reason whatsoever,
including, but not limited to, the belief of the Company that a Subscriber
cannot bear the economic risk of an investment in the Company, is not capable of
evaluating the merits and risks of an investment in the Company or is not an
“Accredited Investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, or for no reason at all.

 

 1 

 

 

1.4           Closing. A closing may occur once a Subscription is received by
the Company and additional closings under the Offering may take place from time
to time as subscriptions are received by the Company.

 

(a)          The closing of on the Subscriptions for the Notes and Warrants
shall occur in one or more closings (collectively, the “Closings” and each,
without distinction, a “Closing”). Each Closing shall be held remotely by the
electronic exchange of documents and funds, at 10:00 a.m. Eastern Time, or at
such other time and by such means upon which the Company and the Subscribers
purchasing the Notes at such Closing shall agree.

 

(b)          The first such Closing (the “Initial Closing”) for an aggregate
amount of at least $200,000 in Principal Amount of Notes (the “Minimum Amount”)
shall take place on a date determined by the Company within 10 days of the date
upon which the Company shall have received Subscriptions having an aggregate
principal amount equal to the Minimum Amount. The Notes and Warrants issued at
the Initial Closing shall be documented in a Schedule of Purchasers maintained
by the Company (the “Schedule of Purchasers”).

 

(c)          At any time after the Initial Closing, to the extent that (i)
Subscribers already party to this Agreement (at the time determined, the
“Existing Subscribers”) and/or (ii) additional Subscribers (the “Additional
Subscribers”) agree by execution of a signature page hereto to purchase an
aggregate amount of at least $50,000 in additional principal amount of Notes, up
to a balance of the Total Amount, the Company shall, within 10 days thereafter,
hold an additional Closing with respect to the purchase of such Notes (each, a
“Subsequent Closing”); provided, however, that the aggregate purchase price of
Notes issued at the Initial Closing and all Subsequent Closings may not exceed
the Total Amount unless otherwise approved by the Company’s Board of Directors,
and provided further, however, that no Closing shall occur after the five-month
anniversary of the Initial Closing (subject to a one-time extension of ninety
(90) days exercisable at the sole discretion of the Company’s Board of
Directors). Other than expressly provided above in this Section 1.4(c), there
shall be no conditions precedent to a Subsequent Closing. Upon each Subsequent
Closing, the Company shall amend the Schedule of Purchasers to reflect any
additional purchase by the Existing Purchasers and to add any Additional
Purchasers. The terms of the transactions consummated at each Subsequent Closing
shall be identical to the terms of the transactions consummated at the Initial
Closing, excepting the date of issuance of the Notes and the Warrants shall be
the date of such Subsequent Closing. The Notes issued in each Subsequent Closing
shall be issued to the Subscribers in the principal amount shown for each
Subscriber with respect to such Subsequent Closing on the amended Schedule of
Purchasers.

 

(d)          At each Closing, the Company shall deliver to the Subscribers
executed Notes and Warrants in the amounts determined for each Purchaser
pursuant to this Section 1.

 

 2 

 

 

2.             REPRESENTATIONS AND WARRANTIES.

 

2.1           Representations and Warranties by the Company. The Company
represents and warrants to each Subscriber that:

 

(a)          Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the: (i) authorization execution,
delivery and performance of this Agreement by the Company; (ii) authorization,
sale, issuance and delivery of the Notes and Warrants contemplated hereby and
the performance of the Company’s obligations hereunder; and (iii) authorization,
issuance and delivery of the securities issuable upon conversion of the Notes or
exercise of the Warrants, has been taken. The securities issuable upon
conversion of the Notes and exercise of the Warrants will be validly issued,
fully paid and nonassessable. The issuance and sale of the securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person which have not been waived in connection
with this offering. The Company is not in default of any other obligations,
including any promissory notes or debentures.

 

(b)          Enforceability. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto and thereto other than
the Company, this Agreement is duly authorized, executed and delivered by the
Company constitutes the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

(c)          No Violations. The execution, delivery and performance of this
Agreement and the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and the securities issuable upon the conversion of the
Note or exercise of the Warrants) will not (i) result in a violation of the
Certificate of Incorporation of the Company or other organizational documents of
the Company, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company by which any property or asset of the Company is bound
or affected.

 

(d)          Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company which could materially adversely
affect the business, property, financial condition or operations of the Company
or which materially and adversely questions the validity of this Agreement or
any agreements related to the transactions contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

 

 3 

 

 

(e)          Intellectual Property. The Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted without any known infringement of
the rights of others. The Company has not received any written communications
alleging that the Company has violated or, by conducting its business as
presently proposed to be conducted, would violate any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity.

 

(f)          Title to Assets. The Company has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) those resulting from taxes which have not yet become delinquent; (ii) liens
and encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (iii)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.

 

(g)          Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the Securities and Exchange Commission
thereunder.

 

(h)          No Solicitation. Neither the Company nor any person participating
on the Company’s behalf in the transactions contemplated hereby has conducted
any “general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Notes being offered hereby.

 

(i)          Blue Sky. The Company agrees to file a Form D with respect to the
sale of the Notes under Regulation D of the rules and regulations promulgated
under the Securities Act. The Company shall, on or before the Initial Closing,
take such action as the Company shall reasonably determine is necessary to
qualify the Notes for sale to the Subscriber pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

(j)          No Integration. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Notes, the Warrants or securities issuable upon conversion
of the Note or exercise of the Warrants to the Subscriber. The issuance of the
Notes, the Warrants and securities issuable upon conversion of the Note or
exercise of the Warrants to the Subscriber will not be integrated with any other
issuance of the Company’s securities (past, current or future) such that the
offering of the Notes or the Warrants would require registration under the
Securities Act or would require shareholder approval.

 

 4 

 

 

(k)          The execution, delivery and performance of this Agreement by the
Company will not (i) violate any law, treaty, rule or regulation applicable to
or binding upon the Company or any of its properties or assets, or (ii) result
in a breach of any contractual obligation to which the Company is a party or by
which it or any of its properties or assets is bound that would reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

 

(l)          There is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation or investigation, proceeding or demand
letter pending, or to the knowledge of the Company threatened, against the
Company, which if adversely determined would reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder. There is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation or investigation, proceeding or demand
letter pending, or to the knowledge of the Company threatened, against or
affecting the Company or any of its subsidiaries that, if adversely determined,
would reasonably be expected to have a material adverse effect on Company and
its subsidiaries (taken as a whole). There are no outstanding orders, writs,
judgments, decrees, injunctions or settlements that would reasonably be expected
to have a material adverse effect on the Company and its subsidiaries (taken as
a whole).

 

2.2           Survival of Representations and Warranties. The representations
and warranties of the Company shall survive the Initial Closing for a period of
12 months and shall be fully enforceable at law or in equity against the Company
and the Company’s successors and assigns.

 

2.3           Disclaimer. It is specifically understood and agreed by each
Subscriber that the Company has not made, nor by this Agreement shall be
construed to make, directly or indirectly, explicitly or by implication, any
representation, warranty, projection, assumption, promise, covenant, opinion,
recommendation or other statement of any kind or nature with respect to the
anticipated profits or losses of the Company, except as otherwise provided with
this Agreement.

 

2.4           Representations and Warranties by the Subscribers. Each Subscriber
represents and warrants to the Company that:

 

(a)          The Subscriber is acquiring the Notes and the Warrants for the
Subscriber’s own account, as principal, for investment purposes only and not
with any intention to resell, distributes or otherwise dispose of the Notes or
Warrants, as the case may be, in whole or in part.

 

(b)          The Subscriber has had an unrestricted opportunity to: (i) obtain
information concerning the Offering, including the Notes, the Warrants, the
Company and its proposed and existing business and assets; and (ii) ask
questions of, and receive answers from the Company concerning the terms and
conditions of the Offering and to obtain such additional information as may have
been necessary to verify the accuracy of the information contained in the this
Agreement or otherwise provided.

 

 5 

 

 

(c)          The Subscriber is an Accredited Investor, within the meaning of
Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D, and has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of investing in the Company, and all
information that the Subscriber has provided concerning the Subscriber, the
Subscriber’s financial position and knowledge of financial and business matters
is true, correct and complete. The Subscriber acknowledges and understands that
the Company will rely on the information provided by the Subscriber in this
Agreement and in the Subscriber Questionnaire annexed hereto as Exhibit A for
purposes of complying with federal and applicable state securities laws.

 

(d)          Except as otherwise disclosed in writing by the Subscriber to the
Company, the Subscriber has not dealt with a broker in connection with the
purchase of the Notes and agrees to indemnify and hold the Company and its
officers and directors harmless from any claims for brokerage or fees in
connection with the transactions contemplated herein.

 

(e)          The Subscriber is not relying on the Company or any of its
management, officers or employees with respect to any legal, investment or tax
considerations involved in the purchase, ownership and disposition of Notes or
Warrants. The Subscriber has relied solely on the advice of, or has consulted
with, in regard to the legal, investment and tax considerations involved in the
purchase, ownership and disposition of Notes and Warrants, the Subscriber’s own
legal counsel, business and/or investment adviser, accountant and tax adviser.

 

(f)          The Subscriber understands that the Notes and the Warrants, or the
securities into which either of them may convert or be exercised for, cannot be
sold, assigned, transferred, exchanged, hypothecated or pledged, or otherwise
disposed of or encumbered except in accordance with the Securities Act or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and that
no market will exist for the resale of any such securities. In addition, the
Subscriber understands that the Notes, Warrants or the securities into which
they may convert, have not been registered under the Securities Act, or under
any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. The Subscriber understands that there
is no current plan to register the Notes, Warrants or the securities into which
they may convert.

 

(g)          The Subscriber is willing and able to bear the economic and other
risks of an investment in the Company for an indefinite period of time. The
Subscriber has read and understands the provisions of this Agreement.

 

(h)          The Subscriber maintains the Subscriber’s domicile, and is not
merely a transient or temporary resident, at the residence address shown on the
signature page of this Agreement.

 

(i)          The Subscriber understands that the Company has made available to
the Subscriber and the Subscriber’s accountants, attorneys and other advisors
full and complete information concerning the financial structure of the Company,
and any and all data requested by the Subscriber as a basis for estimating the
potential profits and losses of the Company and the Subscriber acknowledges that
the Subscriber has either reviewed such information or has waived review of such
information.

 

 6 

 

 

(j)          The Subscriber is not participating in the Offering as a result of
or subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising; or (iii) any
registration statement the Company may have filed with the Securities and
Exchange Commission.

 

(k)          If the Subscriber is an entity, the Subscriber is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be. The Subscriber has all
requisite power and authority to own its properties, to carry on its business as
presently conducted, to enter into and perform the Subscription and the
agreements, documents and instruments executed, delivered and/or contemplated
hereby (collectively, the “Subscription Documents”) to which it is a party and
to carry out the transactions contemplated hereby and thereby. The Subscription
Documents are valid and binding obligations of the Subscriber, enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

 

(l)          The Subscriber acknowledges and agrees that the Company intends, in
the future, to raise additional funds to expand its business which may include,
without limitation, the need to: fund more rapid expansion; fund additional
marketing expenditures; enhance its operating infrastructure; hire additional
personnel; respond to competitive pressures; or acquire complementary businesses
or necessary technologies.

 

(m)          The Subscriber acknowledges and agrees that the Company will have
broad discretion with respect to the use of the proceeds from this Offering, and
investors will be relying on the judgment of management regarding the
application of these proceeds.

 

 7 

 

 

(n)          At the time the Subscriber was offered the Notes and the Warrants,
it was, and at the date hereof it is, and on each date on which the Subscriber
converts the Notes and exercises the Warrants the Subscriber will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act. The
Subscriber hereby represents that neither the Subscriber nor any of its Rule
506(d) Related Parties is a “bad actor” within the meaning of Rule 506(d)
promulgated under the Securities Act. For purposes of this Agreement, “Rule
506(d) Related Party” shall mean a person or entity covered by the “Bad Actor
disqualification” provision of Rule 506(d) of the Securities Act.

 

(o)          The Subscriber understands the various risks of an investment in
the Company, and has carefully reviewed the various risk factors described in
Exhibit D attached hereto.

 

3.             COVENANTS OF THE SUBSCRIBERS.

 

3.1           Right of First Offer. In the event that a Subscriber shall elect
to sell all or any portion of a Note or Warrant purchased by such Subscriber to
any person or entity other than an Affiliate (as hereinafter defined), such
Subscriber shall first give written notice thereof to the Company, which notice
shall set forth the original principal amount of such Note and the Warrant to be
sold and the sales price. For a period of 15 days after receipt of such notice,
the Company shall have the right to purchase all or any portion of such Note and
Warrant at the so specified sales price, exercisable by giving written notice
thereof to such Subscriber within such 15-day period. In the event the Company
fails to timely exercise such right, such Subscriber may, subject to Section 3.2
hereof, offer and sell such Note and Warrant at the same or a higher price for a
period of 180 days after expiration of such 15-day time period. After expiration
of such 180-day period, such Subscriber shall not re-offer any of such Note or
Warrant without first allowing the Company to exercise the right herein granted.

 

3.2           Right of First Refusal. In the event that any Subscriber shall
receive and accept a bona fide offer (each, an “Offer”) from any person or
entity (other than an Affiliate (as hereinafter defined) or another original
holder of Notes) to purchase all or any portion of the Notes and Warrants of
such Subscriber, such Subscriber shall give written notice thereof to the
Company, which notice shall be accompanied by a copy of such offer or a detailed
description of the terms thereof (each, an “Offer Notice”). For a period of 15
days after receipt of the Offer Notice, the Company may elect to purchase the
Notes and Warrants subject to the Offer on the same terms as are described in
the Offer Notice by giving notice of such election to such Subscriber within
such 15-day period. In the event the Company fails to timely exercise such
right, the Subscriber may offer and sell such Notes and Warrants to the party
delivering the Offer on the Offer Terms.

 

For purposes of this Agreement, the term “Affiliate” shall mean: (a) for
purposes of any Subscriber that is an individual, (i) the ancestors,
descendants, spouse or private, tax-exempt foundation of such Subscriber, or
(ii) a trust, partnership, limited liability company, custodianship or other
fiduciary account for the benefit of such Subscriber and/or such private
foundation, ancestors, descendants or spouse; (b) for purposes of any Subscriber
that is not an individual, (i) any person controlled by, or under the control
of, the Subscriber, or (ii) any member, stockholder, partner or other equity
holder of such Subscriber that is an “accredited investor”, as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act.

 

 8 

 

 

3.3           Injunctive Relief. Each Subscriber acknowledges and agrees that
any breach of the covenants contained in this Section 3 shall constitute a
material breach of this Agreement and that damages would be an inadequate remedy
in the event of such breach. Accordingly, such Subscriber agrees that the
Company shall be entitled to the remedy of specific performance in the event of
any such breach and hereby consents to, and waives any right to contest, the
imposition of any injunction by a court of competent jurisdiction requested by
the Company to enforce specific performance of such covenants. Each Subscriber
further agrees that should such Subscriber breach any of such covenants and
force the Company to obtain an injunction to specifically enforce such
covenants, such Subscriber shall reimburse the Company for all costs incurred by
the Company in obtaining such injunction, including, without limitation, court
costs and reasonable attorneys’ fees and disbursements, all promptly upon
receipt of an invoice therefor.

 

3.4           Termination of Rights. The obligations of the Subscribers, and the
rights of the Company, under this Section 3 shall terminate upon the effective
date of a registration statement for a firmly underwritten initial public
offering of the Company’s capital stock under the Securities Act.

 

4.             MISCELLANEOUS.

 

4.1           Public Company Transaction. The Company agrees to use commercially
reasonable efforts to effect a reverse merger transaction with a public company
within three months of the Closing at which time the Company has sold and issued
at least $750,000 in aggregate original principal amount of the Notes.

 

4.2           Indemnification.

 

(a)          The Subscriber will, severally and not jointly with any other
Subscribers, indemnify and hold harmless the Company and its officers,
directors, members, shareholders, partners, representatives, employees and
agents, successors and assigns against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several (collectively, “Company Claims”), reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto, to which any of them may become subject insofar as such
Company Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof): (i) arise out of or are based upon any untrue statement or
untrue statement of a material fact made by the Subscriber and contained in this
Agreement; or (ii) arise out of or are based upon any breach by the Subscriber
of any representation, warranty, or agreement made by the Subscriber contained
herein; provided, however, and notwithstanding anything to the contrary, in no
event shall the liability of the Subscriber pursuant to this Section 4.2 exceed
the amount of the Note that the Subscriber purchases pursuant to this Agreement.

 

 9 

 

 

(b)          The Company will indemnify and hold harmless each Subscriber and
its officers, directors, members, shareholders, partners, representatives,
employees and agents, successors and assigns, and each other person, if any, who
controls such Subscriber within the meaning of the Securities Act against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several (collectively, “Subscriber Claims”),
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Subscriber Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (i) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Notes (or
securities issuable upon conversion of the Notes) under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (ii) any untrue statement or alleged untrue statement of a
material fact made by the Company in this Agreement; (iii) arise out of or are
based upon any breach by the Company of any representation, warranty, or
agreement made by it contained herein or in the Note; or (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; and will
reimburse such Subscriber, and each such officer, director or member and each
such controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Subscriber or any such controlling person to the Company.

 

4.3           Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service); (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed; or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
4.3, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

 10 

 

 

If to the Company to:   NeuroOne, Inc.     14605 Woodhaven Road     Minnetonka,
MN 55345     Attention: Dave Rosa       With copies to:   Honigman Miller
Schwartz and Cohn LLP     350 East Michigan Avenue     Suite 300     Kalamazoo,
MI 49007     Attention: Phillip D. Torrence, Esq.

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 4.3 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

4.4           Titles and Captions. All Article and Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

 

4.5           Assignability. This Agreement is not transferable or assignable by
the undersigned.

 

4.6           Pronouns and Plurals. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms. The singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

 

4.7           Further Action. The parties shall execute and deliver all
documents, provide all information and take or forbear from taking all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement. Each party shall bear its own expenses in connection therewith.

 

4.8           Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
conflict of law rules.

 

4.9           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

 11 

 

 

4.10         Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 

4.11         Amendment. This Agreement, the Notes and the Warrants may be
amended only with the written consent of the Company and the holders of a
majority of the aggregate principal amount of the Notes (a “Majority in
Interest”). The conditions or observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by written instrument and with respect to conditions or
performance obligations benefiting the Company, by the Company, and with respect
to conditions or performance obligations benefiting the Subscribers, only with
the consent of a Majority in Interest. Any amendment or waiver effected in
accordance with this Section 4.11 shall be binding on all holders of the Notes,
even if they do not execute such amendment, consent or waiver, as the case may
be.

 

4.12         Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by creditors of any party.

 

4.13         Waiver. No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement or
to exercise any right or remedy available upon a breach thereof shall constitute
a waiver of any such breach or of such or any other covenant, agreement, term or
condition.

 

4.14         Rights and Remedies. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

4.15         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

SIGNATURES ON THE FOLLOWING PAGES

 

 12 

 

 

In Witness Whereof, the undersigned has executed this Agreement on this ____ day
of _______________, 2016.

 

Signature of Subscriber:           By:       Name:     Print Name of Subscriber
Title:      

 

      Social Security Number(s) or EIN                 Mailing Address of
Subscriber(s)   Residence of Subscriber(s)             Street   Street          
  City        State       Zip Code   City       State       Zip Code

 

If Joint Ownership, check one:   ¨ Joint Tenants with Right of Survivorship ¨
Tenants-in-Common ¨ Tenants by the Entirety ¨ Community Property ¨ Other
(specify):    

 

  $_____________________________________   Aggregate Subscription Amount      
Method of Payment:  ¨ Wire Transfer   ¨ Check

 

FOREGOING SUBSCRIPTION ACCEPTED:

 

NeuroOne, Inc.

 

By:     Name: Dave A. Rosa   Title: CEO  

 

Signature Page to Subscription Agreement

 

 

 

 

Exhibit A

 

NEUROONE, INC.

 

SUBSCRIBER QUESTIONNAIRE

 

NeuroOne, Inc.
14605 Woodhaven Road

Minnetonka, MN 55345

 

Gentlemen:

 

The information contained herein is being furnished to NeuroOne, Inc. (the
“Company”) in order for the Company to determine whether the undersigned’s
subscription for Convertible Promissory Notes (the “Notes”) and Warrants (the
“Warrants”) therein may be accepted pursuant to Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder (“Regulation D”). The undersigned understands that (i)
the Company will rely upon the following information for purposes of complying
with Federal and applicable state securities laws, (ii) none of the Notes, the
Warrants or any securities issuable thereunder will be registered under the
Securities Act in reliance upon the exemption from registration provided by
Section 4(a)(2) of the Securities Act and Regulation D, and (iii) this
questionnaire is not an offer to sell nor the solicitation of an offer to buy
any Notes, Warrants or any other securities, to the undersigned.

 

The following representations and information are furnished herewith:

 

1.             Qualification as an Accredited Investor. Please check the
categories applicable to you indicating the basis upon which you qualify as an
Accredited Investor for purposes of the Securities Act and Regulation D
thereunder.

 

¨ Individual with Net Worth In Excess of $1,000,000.  A natural person (not an
entity) whose net worth, or joint net worth with his or her spouse, at the time
of purchase exceeds $1,000,000. (Explanation: In calculating your net worth, you
must exclude the value of your primary residence. This means you must exclude
both the equity in your primary residence and any mortgage or other debt secured
by your primary residence up to the fair market value of your primary residence;
provided, however, that any indebtedness secured by your primary residence that
(i) you have incurred in the 60 day period prior to the date of your
subscription to the Company or (ii) is in excess of the fair market value of
your primary residence should be considered a liability and deducted from your
aggregate net worth. In calculating your net worth, you may include your equity
in personal property and real estate (excluding your primary residence), cash,
short-term investments, stock and securities. Your inclusion of equity in
personal property and real estate (excluding your primary residence) should be
based on the fair market value of such property less debt secured by such
property.)     ¨ Individual with a $200,000 Individual Annual Income.  A natural
person (not an entity) who had an individual income of more than $200,000 in
each of the preceding two calendar years, and has a reasonable expectation of
reaching the same income level in the current year.

 

 A-1 

 

 

¨ Individual with a $300,000 Joint Annual Income.  A natural person (not an
entity) who had joint income with his or her spouse in excess of $300,000 in
each of the preceding two calendar years, and has a reasonable expectation of
reaching the same income level in the current year.     ¨ Corporations or
Partnerships.  A corporation, partnership, or similar entity that has in excess
of $5,000,000 of assets and was not formed for the specific purpose of acquiring
Notes and Warrants in the Company.     ¨ Revocable Trust.  A trust that is
revocable by its grantors and each of whose grantors is an accredited
investor.  (If this category is checked, please also check the additional
category or categories under which the grantor qualifies as an accredited
investor.)     ¨ Irrevocable Trust.  A trust (other than an ERISA plan) that (i)
is not revocable by its grantors, (ii) has in excess of $5,000,000 of assets,
(iii) was not formed for the specific purpose of acquiring Notes and Warrants,
and (iv) is directed by a person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of an investment in the Company.     ¨ IRA or Similar Benefit
Plan.  An IRA, Keogh or similar benefit plan that covers a natural person who is
an accredited investor. (If this category is checked, please also check the
additional category or categories under which the natural person covered by the
IRA or plan qualifies as an accredited investor.)     ¨ Participant-Directed
Employee Benefit Plan Account.  A participant-directed employee benefit plan
investing at the direction of, and for the account of, a participant who is an
accredited investor.  (If this category is checked, please also check the
additional category or categories under which the participant qualifies as an
accredited investor.)     ¨ Other ERISA Plan.  An employee benefit plan within
the meaning of Title I of the ERISA Act other than a participant-directed plan
with total assets in excess of $5,000,000 or for which investment decisions
(including the decision to purchase an Interest) are made by a bank, registered
investment adviser, savings and loan association, or insurance company.     ¨
Government Benefit Plan.  A plan established and maintained by a state,
municipality, or any agency of a state or municipality, for the benefit of its
employees, with total assets in excess of $5,000,000.

 

 A-2 

 

 

¨ Non-Profit Entity.  An organization described in Section 501(c)(3) of the
Internal Revenue Code, as amended, with total assets in excess of $5,000,000
(including endowment, annuity and life income funds), as shown by the
organization’s most recent audited financial statements.     ¨ Other
Institutional Investor (check one).         ¨ A bank, as defined in Section
3(a)(2) of the Securities Act (whether acting for its own account or in a
fiduciary capacity);   ¨ A savings and loan association or similar institution,
as defined in Section 3(a)(5)(A) of the Securities Act (whether acting for its
own account or in a fiduciary capacity;   ¨ A broker-dealer registered under the
Securities Exchange Act of 1934, as amended;   ¨ An insurance company, as
defined in section 2(13) of the Securities Act;     ¨ A “business development
company,” as defined in Section 2(a)(48) of the Investment Company Act;     ¨ A
small business investment company licensed under Section 301(c) or (d) of the
Small Business Investment Act of 1958, as amended; or   ¨ A “private business
development company” as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended.

 

¨ Executive Officer or Director.  A natural person who is an executive officer,
director or managing member of the Company.     ¨ Entity Owned Entirely By
Accredited Investors.  A corporation, partnership, private investment company or
similar entity each of whose equity owners is an accredited investor.  (If this
category is checked, please also check the additional category or categories
under which each equity owner qualifies as an accredited investor.)     ¨ I do
not qualify for any of the above.

 

2.             Representations and Warranties by Limited Liability Companies,
Corporations, Partnerships, Trusts and Estates. If the Subscriber is a
corporation, partnership, limited liability company or trust, the Subscriber and
each person signing on behalf of Subscriber certifies that the following
responses are accurate and complete:

 

Was the undersigned organized or reorganized for the specific purpose, or for
the purpose among other purposes, of acquiring interests in the Company?

 

Yes ¨ No ¨

 

Will the Subscriber, at any time, invest more than 40% of Subscriber’s assets in
the Company?

 

Yes ¨ No ¨

 

 A-3 

 

 

Under the Subscribing entity’s governing documents and in practice, are the
Subscribing entity’s investment decisions based on the investment objectives of
the Subscribing entity and its owners generally and not on the particular
investment objectives of any one or more of its individual owners?

 

Yes ¨ No ¨

 

Does any individual shareholder, partner or member or group of shareholders,
partners or members of the undersigned have the right to elect whether or not to
participate in the investment of the Subscribing entity in the Company or to
determine the level of participation of such partner or group therein?

 

Yes ¨ No ¨

 

Is the Subscribing entity authorized and qualified to become a note holder of
the Company and does the Subscribing entity and the undersigned hereto further
represent and warrant that such signatory has been duly authorized by the
Subscribing entity to execute the Subscription Documents?

 

Yes ¨ No ¨

 

Is the undersigned a private investment company which is not registered under
the Investment Company Act, as amended, in reliance on Section 3(c)(1) or
Section 3(c)(7) thereof?

 

Yes ¨ No ¨

 

3.            Taxpayer ID Number; No Backup Withholding; Not a Foreign Person or
Entity. If Subscriber is a “non-U.S. person or entity,” allocations of Company
income may be subject to withholding and taxation under the Internal Revenue
Code, as amended (“Code”). Subscriber acknowledges that it may be required to
file U.S. income tax returns. If the Subscriber is a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Code and the regulations thereunder), please contact the Company. The
Subscriber understands that the information contained in this item may be
disclosed to the Internal Revenue Service by the Company and that any false
statement contained in this item could be punished by fine, imprisonment or
both.

 

Subscriber certifies that the taxpayer identification number being supplied
herewith by Subscriber is Subscriber’s correct taxpayer identification number
and that Subscriber is not subject to backup withholding under Section 3406 of
the Code and the regulations thereunder?

 

Yes ¨ No ¨

 

 A-4 

 

 

Subscriber certifies that Subscriber is not a “Non-U.S. person” or, if an
entity, that Subscribing entity is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined the
Code and the regulations thereunder.

 

Yes ¨ No ¨

 

If Subscriber’s non-foreign status changes or if any other information in this
item changes, Subscriber agrees to notify the Company within 30 days thereafter.

 

Yes ¨ No ¨

 

To the best of my information and belief, the above information supplied by me
is true and correct in all respects.

 

  By:     Name:     Title:           Date:  

 

 A-5 

 

 

Exhibit B

 

CONVERTIBLE PROMISSORY NOTE

 

[See attached]

 

 B-1 

 

 

Exhibit C

 

WARRANT

 

[See attached]

 

 C-1 

 

 

Exhibit D

 

RISK FACTORS

 

The risks set forth below are not the only ones facing our Company. Additional
risks and uncertainties may exist that could also adversely affect our business,
financial condition, prospects and/or operations. If any of the following or
other risks actually materialize, our business, financial condition, prospects
and/or operations could suffer. In such event, the value of our securities could
decline.

 

Risks Related to Our Business

 

We have a limited operating history upon which investors can evaluate our future
prospects.

 

We have a limited operating history upon which an evaluation of its business
plan or performance and prospects can be made. The business and prospects of the
Company must be considered in the light of the potential problems, delays,
uncertainties and complications encountered in connection with a newly
established business and creating a new industry. The risks include, but are not
limited to, the possibility that we will not be able to develop functional and
scalable products and services, or that although functional and scalable, our
products and services will not be economical to market; that our competitors
hold proprietary rights that preclude us from marketing such products; that our
competitors market a superior or equivalent product; that we are not able to
upgrade and enhance our technologies and products to accommodate new features
and expanded service offerings; or the failure to receive necessary regulatory
clearances for our products. To successfully introduce and market our products
at a profit, we must establish brand name recognition and competitive advantages
for our products. There are no assurances that we can successfully address these
challenges. If it is unsuccessful, we and our business, financial condition and
operating results could be materially and adversely affected.

 

The current and future expense levels are based largely on estimates of planned
operations and future revenues rather than experience. It is difficult to
accurately forecast future revenues because our business is new and our market
has not been developed. If our forecasts prove incorrect, the business,
operating results and financial condition of the Company will be materially and
adversely affected. Moreover, we may be unable to adjust our spending in a
timely manner to compensate for any unanticipated reduction in revenue. As a
result, any significant reduction in revenues would immediately and adversely
affect our business, financial condition and operating results.

 

We have had no revenues since inception, and we cannot predict when we will
achieve profitability.

 

We have not been profitable and cannot predict when we will achieve
profitability. We have experienced net losses and have had no revenues since our
and our predecessor’s inception. We do not anticipate generating significant
revenues until we successfully develop, commercialize and sell our existing and
proposed products, of which we can give no assurance. We are unable to determine
when we will generate significant revenues, if any, from the sale of any of such
products.

 

 D-1 

 

 

We cannot predict when we will achieve profitability, if ever. Our inability to
become profitable may force us to curtail or temporarily discontinue our
research and development programs and our day-to-day operations. Furthermore,
there can be no assurance that profitability, if achieved, can be sustained on
an ongoing basis.

 

We may never complete the development of our proposed products into marketable
products.

 

We do not know when or whether we will successfully complete the development of
our proposed or contemplated products, for any of our target markets. We
continue to seek to improve our technologies before we are able to produce a
commercially viable product. Failure to improve on any of our technologies could
delay or prevent their successful development for any of our target markets.

 

Developing any technology into a marketable product is a risky, time consuming
and expensive process. You should anticipate that we will encounter setbacks,
discrepancies requiring time consuming and costly redesigns and changes and that
there is the possibility of outright failure.

 

We may not meet our product development and commercialization milestones.

 

We have established milestones, based upon our expectations regarding our
technologies at that time, which we use to assess our progress toward developing
our products. These milestones relate to technology and design improvements as
well as to dates for achieving development goals. If our products exhibit
technical defects or are unable to meet cost or performance goals, our
commercialization schedule could be delayed and potential purchasers of our
initial commercial products may decline to purchase such products or may opt to
pursue alternative products.

 

We may also experience shortages of electrodes, monitors, sensors or bases due
to manufacturing difficulties. Multiple suppliers provide the components used in
our devices. Our manufacturing operations could be disrupted by fire, earthquake
or other natural disaster, a labor-related disruption, failure in supply or
other logistical channels, electrical outages or other reasons. If there were a
disruption to manufacturing facilities, we would be unable to manufacture
devices until we have restored and re-qualified our manufacturing capability or
developed alternative manufacturing facilities.

 

We can give no assurance that our commercialization schedule will be met as we
further develop our proposed products.

 

Our business is dependent upon clinicians utilizing our intracranial
electrophysiology recording and stimulation electrodes; if we fail in convincing
clinicians in utilizing our solution, our revenue could fail to grow and could
decrease.

 

The success of our planned business is expected to be dependent upon clinicians
utilizing our intracranial electrophysiology recording and stimulation
electrodes. The utilization of our solution by clinicians will be directly
influenced by a number of factors, including:

 

 D-2 

 

 

•the ability of the clinicians with whom we work to obtain sufficient
reimbursement and be paid in a timely manner for the professional services they
provide in connection with the use of our solutions;

 

•continuing to establish ourselves as intracranial electrophysiology recording
and stimulation electrode company;

 

•our demonstrating that our proposed products are reliable and supported by us
in the field;

 

•supplying and servicing sufficient quantities of products directly or through
marketing alliances; and

 

•pricing products competitively in light of the current macroeconomic
environment, which, particularly in the case of the medical device industry, are
becoming increasingly price sensitive.

 

If we are unable to educate physicians and other clinicians regarding the
benefits of our solutions and unable to drive clinician utilization, revenue
from the provision of our solutions could fail to grow or even potentially
decrease.

 

We are subject to extensive governmental regulations relating to the
manufacturing, labeling and marketing of our products.

 

Our medical technology products and operations are subject to regulation by the
FDA and other governmental authorities both inside and outside of the United
States. These agencies enforce laws and regulations that govern the development,
testing, manufacturing, labeling, advertising, marketing and distribution, and
market surveillance of our medical products.

 

Under the United States Federal Food, Drug, and Cosmetic Act, medical devices
are classified into one of three classes — Class I, Class II or Class III —
depending on the degree of risk associated with each medical device and the
extent of control needed to ensure safety and effectiveness. We believe our
current or planned products will be Class I (with respect to software) or Class
II (with respect to hardware) medical devices. Class I devices are those for
which safety and effectiveness can be assured by adherence to a set of
guidelines, which include compliance with the applicable portions of the FDA’s
Quality System Regulation, facility registration and product listing, reporting
of adverse medical events, and appropriate, truthful and non-misleading
labeling, advertising and promotional materials. Class II devices are subject to
additional controls, including full applicability of the Quality System
Regulations, and requirements for 510(k) pre-market notification.

 

In addition to regulations in the United States, we will be subject to a variety
of foreign regulations governing clinical trials and commercial sales and
distribution of our products in foreign countries. Whether or not we obtain FDA
approval for a product, we must obtain approval of a product by the comparable
regulatory authorities of foreign countries before we can commence clinical
trials or marketing of the product in those countries. The approval process
varies from country to country, and the time may be longer or shorter than that
required for FDA approval. The requirements governing the conduct of clinical
trials, product licensing, pricing and reimbursement vary greatly from country
to country.

 

 D-3 

 

 

The policies of the FDA and foreign regulatory authorities may change and
additional government regulations may be enacted which could prevent or delay
regulatory approval of our products and could also increase the cost of
regulatory compliance. We cannot predict the likelihood, nature or extent of
adverse governmental regulation that might arise from future legislative or
administrative action, either in the United States or abroad.

 

Following the introduction of a product, these agencies will also periodically
review our design and manufacturing processes and product performance. The
process of complying with the applicable good manufacturing practices, adverse
event reporting, clinical trial and other requirements can be costly and time
consuming, and could delay or prevent the production, manufacturing or sale of
our products. In addition, if we fail to comply with applicable regulatory
requirements, it could result in fines, delays or suspensions of regulatory
clearances, closure of manufacturing sites, seizures or recalls of products and
damage to our reputation. Recent changes in enforcement practice by the FDA and
other agencies have resulted in increased enforcement activity, which increases
the compliance risk for the Company and other companies in our industry. In
addition, governmental agencies may impose new requirements regarding
registration, labeling or prohibited materials that may require us to modify or
re-register products already on the market or otherwise impact our ability to
market our products in those countries. Once clearance or approval has been
obtained for a product, there is an obligation to ensure that all applicable FDA
and other regulatory requirements continue to be met.

 

We may be subject to penalties and may be precluded from marketing our products
if we fail to comply with extensive governmental regulations.

 

We believe that our proposed products are categorized as Class I (with respect
to software) or Class II (with respect to hardware). Class I devices are those
for which safety and effectiveness can be assured by adherence to a set of
guidelines, which include compliance with the applicable portions of the FDA’s
Quality System Regulation, facility registration and product listing, reporting
of adverse medical events, and appropriate, truthful and non-misleading
labeling, advertising, and promotional materials. However, the FDA has not made
any determination about whether our specific medical products are Class I or
Class II medical devices. While such a determination is not necessary in order
for us to list a Class I device with the FDA and bring that device to the U.S.
market, we may decide to get clarification from the FDA prior to introducing a
product into the market. From time to time, the FDA may disagree with the
classification of a new Class I medical device and require the manufacturer of
that device to apply for approval as a Class II or Class III medical device. In
the event that the FDA determines that our Class I medical products should be
classified as Class II or Class III medical devices, we could be precluded from
marketing the devices for clinical use within the United States for months,
years or longer, depending on the specific change the classification.
Reclassification of our Class I medical products as Class II or Class III
medical devices could significantly increase our regulatory costs, including the
timing and expense associated with required clinical trials and other costs.

 

 D-4 

 

 

The FDA and non-U.S. regulatory authorities require that our products be
manufactured according to rigorous standards. These regulatory requirements may
significantly increase our production costs and may even prevent us from making
our products in amounts sufficient to meet market demand. If we change our
approved manufacturing process, the FDA may need to review the process before it
may be used. Failure to comply with applicable regulatory requirements discussed
could subject us to enforcement actions, including warning letters, fines,
injunctions and civil penalties, recall or seizure of our products, operating
restrictions, partial suspension or total shutdown of our production, and
criminal prosecution.

 

Federal, state and non-U.S. regulations regarding the manufacture and sale of
medical devices are subject to future changes. The complexity, timeframes and
costs associated with obtaining marketing clearances are unknown. Although we
cannot predict the impact, if any, these changes might have on our business, the
impact could be material.

 

Injuries caused by the malfunction or misuse of recording and stimulation
devices, even where such malfunction or misuse occurs with respect to one of our
competitor’s products, could cause regulatory agencies to implement more
conservative regulations on the industry, which could significantly increase our
operating costs.

 

If we are not able to both obtain and maintain adequate levels of third-party
reimbursement for our products, it would have a material adverse effect on our
business.

 

Healthcare providers and related facilities are generally reimbursed for their
services through payment systems managed by various governmental agencies
worldwide, private insurance companies, and managed care organizations. The
manner and level of reimbursement in any given case may depend on the site of
care, the procedure(s) performed, the final patient diagnosis, the device(s)
utilized, available budget, the efficacy, safety, performance and
cost-effectiveness of our planned products and services, or a combination of
these or other factors, and coverage and payment levels are determined at each
payer’s discretion. The coverage policies and reimbursement levels of these
third-party payers may impact the decisions of healthcare providers and
facilities regarding which medical products they purchase and the prices they
are willing to pay for those products. Thus, changes in reimbursement levels or
methods may either positively or negatively impact sales of our products.

 

We have no direct control over payer decision-making with respect to coverage
and payment levels for our medical device products. Additionally, we expect many
payers to continue to explore cost-containment strategies (e.g., comparative and
cost-effectiveness analyses, so-called “pay-for-performance” programs
implemented by various public and private payers, and expansion of payment
bundling schemes such as Accountable Care Organizations, and other such methods
that shift medical cost risk to providers) that may potentially impact coverage
and/or payment levels for our current products or products we develop.

 

The ability of physicians and other providers to successfully utilize our
recording and stimulation electrodes and successfully allow payors to reimburse
for the physicians’ technical and professional fees is critical to our business
because physicians and their patients will select solutions other than ours in
the event that payors refuse to adequately reimburse our technical fees and
physicians’ professional fees.

 

 D-5 

 

 

Changes in reimbursement practices of third-party payers could affect the demand
for our products and the prices at which they are sold.

 

The sales of our proposed products could depend, in part, on the extent to which
healthcare providers and facilities or individual users are reimbursed by
government authorities, private insurers and other third-party payers for the
costs of our products or the services performed with our products. The coverage
policies and reimbursement levels of third-party payers, which can vary among
public and private sources and by country, may affect which products customers’
purchase and the prices they are willing to pay for those products in a
particular jurisdiction. Reimbursement rates can also affect the acceptance rate
of new technologies. Legislative or administrative reforms to reimbursement
systems in the United States or abroad, or changes in reimbursement rates by
private payers, could significantly reduce reimbursement for procedures using
the Company’s products or result in denial of reimbursement for those products,
which would adversely affect customer demand or the price customers may be
willing to pay for such products.

 

We may experience difficulty in obtaining reimbursement for our services from
commercial payors that consider our technology to be experimental and
investigational, which would adversely affect our revenue and operating results.

 

Many commercial payors refuse to enter into contracts to reimburse the fees
associated with medical devices or services that such payors determine to be
“experimental and investigational.” Commercial payors typically label medical
devices or services as “experimental and investigational” until such devices or
services have demonstrated product superiority evidenced by a randomized
clinical trial.

 

If commercial payors decide not reimburse physicians or providers for their
services during the utilization of our solutions, our revenue could fail to grow
and could decrease.

 

Reimbursement by Medicare is highly regulated and subject to change; our failure
to comply with applicable regulations, could decrease our expected revenue and
may subject us to penalties or have an adverse impact on our business.

 

The Medicare program is administered by CMS, which imposes extensive and
detailed requirements on medical services providers, including, but not limited
to, rules that govern how we structure our relationships with physicians, and
how and where we provide our solutions. Our failure to comply with applicable
Medicare rules could result in discontinuing the ability for physicians to
receive reimbursement as they will likely utilize our recording and stimulation
electrodes under the Medicare payment program, civil monetary penalties, and/or
criminal penalties, any of which could have a material adverse effect on our
business and revenues.

 

Consolidation of commercial payors could result in payors eliminating coverage
of recording and stimulation electrode solutions or reducing reimbursement
rates.

 

When payors combine their operations, the combined company may elect to
reimburse clinicians for our services at the lowest rate paid by any of the
participants in the consolidation. If one of the payors participating in the
consolidation does not reimburse for these services at all, the combined company
may elect not to reimburse at any rate. Reimbursement rates tend to be lower for
larger payors. As a result, as payors consolidate, our expected average
reimbursement rate may decline.

 

 D-6 

 

 

Product defects could adversely affect the results of our operations.

 

The design, manufacture and marketing of our products involve certain inherent
risks. Manufacturing or design defects, unanticipated use of our products, or
inadequate disclosure of risks relating to the use of our products can lead to
injury or other adverse events. These events could lead to recalls or safety
alerts relating to our products (either voluntary or required by the FDA or
similar governmental authorities in other countries), and could result, in
certain cases, in the removal of a product from the market. A recall could
result in significant costs, as well as negative publicity and damage to our
reputation that could reduce demand for our products. Personal injuries relating
to the use of our products could also result in product liability claims being
brought against us. In some circumstances, such adverse events could also cause
delays in new product approvals.

 

We could be exposed to significant liability claims if we are unable to obtain
insurance at acceptable costs and adequate levels or otherwise protect ourselves
against potential product liability claims.

 

The testing, manufacture, marketing and sale of medical devices entail the
inherent risk of liability claims or product recalls. Product liability
insurance is expensive and may not be available on acceptable terms, if at all.
A successful product liability claim or product recall could inhibit or prevent
the successful commercialization of our products, cause a significant financial
burden on the Company, or both, which in either case could have a material
adverse effect on our business and financial condition.

 

We require additional capital to support our present business plan and our
anticipated business growth, and such capital may not be available on acceptable
terms, or at all, which would adversely affect our ability to operate.

 

We will require additional funds to further develop our business plan. We can
give no assurance that we will be successful in raising any funds. Additionally,
if we are unable to generate sufficient revenues from our operating activities,
we may need to raise additional funds through equity offerings or otherwise in
order to meet our expected future liquidity requirements, including to introduce
our other planned products or to pursue new product opportunities. Any such
financing that we undertake will likely be dilutive to current stockholders and
you.

 

We intend to continue to make investments to support our business growth,
including patent or other intellectual property asset creation. In addition, we
may also need additional funds to respond to business opportunities and
challenges, including our ongoing operating expenses, protecting our
intellectual property, satisfying debt payment obligations, developing new lines
of business and enhancing our operating infrastructure. While we may need to
seek additional funding for such purposes, we may not be able to obtain
financing on acceptable terms, or at all. In addition, the terms of our
financings may be dilutive to, or otherwise adversely affect, holders of its
common stock. We may also seek additional funds through arrangements with
collaborators or other third parties. We may not be able to negotiate any such
arrangements on acceptable terms, if at all. If we are unable to obtain
additional funding on a timely basis, we may be required to curtail or terminate
some or all of our business plans.

 

 D-7 

 

 

We cannot predict our future capital needs and we may not be able to secure
additional financing.

 

We will need to raise additional funds in the future to fund our working capital
needs and to fund further expansion of our business. We may require additional
equity or debt financings, collaborative arrangements with corporate partners or
funds from other sources for these purposes. No assurance can be given that
necessary funds will be available for us to finance our development on
acceptable terms, if at all. Furthermore, such additional financings may involve
substantial dilution of our stockholders or may require that we relinquish
rights to certain of our technologies or products. In addition, we may
experience operational difficulties and delays due to working capital
restrictions. If adequate funds are not available from operations or additional
sources of financing, we may have to delay or scale back our growth plans.

 

The results of our research and development efforts are uncertain and there can
be no assurance of the commercial success of our products.

 

We believe that we will need to incur additional research and development
expenditures to continue development of our existing proposed products as well
as research and development expenditures to develop new products and services.
The products and services we are developing and may develop in the future may
not be technologically successful. In addition, the length of our product and
service development cycle may be greater than we originally expected and we may
experience delays in product development. If our resulting products and services
are not technologically successful, they may not achieve market acceptance or
compete effectively with our competitors’ products and services.

 

The impact of the Patient Protection and Affordable Care Act remains uncertain.

 

In 2010, significant reforms to the health care system were adopted as law in
the United States. The law includes provisions that, among other things, reduce
or limit Medicare reimbursement, require all individuals to have health
insurance (with limited exceptions) and impose increased taxes. These factors,
in turn, could result in reduced demand for our products and increased downward
pricing pressure. Because other parts of the 2010 health care law remain subject
to implementation, the long-term impact on us is uncertain. The new law or any
future legislation could reduce medical procedure volumes, lower reimbursement
for our products, and impact the demand for our products or the prices at which
we sell our products. Accordingly, while it is too early to understand and
predict the ultimate impact of the new law on our business, the legislation and
resulting regulations could have a material adverse effect on our business, cash
flows, financial condition and results of operations.

 

 D-8 

 

 

We will not be profitable unless we can demonstrate that our products can be
manufactured at low prices.

 

We have no experience in manufacturing our products on a commercial basis. We
may manufacture our products through third-party manufacturers. We can offer no
assurance that either we or our manufacturing partners will develop efficient,
automated, low-cost manufacturing capabilities and processes to meet the
quality, price, engineering, design and production standards or production
volumes required to successfully mass market our products. Even if we or our
manufacturing partners are successful in developing such manufacturing
capability and processes, we do not know whether we or they will be timely in
meeting our product commercialization schedule or the production and delivery
requirements of potential customers. A failure to develop such manufacturing
processes and capabilities could have a material adverse effect on our business
and financial results.

 

Our profitability in part is dependent on material and other manufacturing
costs. We are unable to offer any assurance that either we or a manufacturing
partner will be able to reduce costs to a level which will allow production of a
competitive product or that any product produced using lower cost materials and
manufacturing processes will not suffer from a reduction in performance,
reliability and longevity.

 

If we or our suppliers fail to achieve or maintain regulatory approval of
manufacturing facilities, our growth could be limited and our business could be
harmed.

 

In order to maintain compliance with FDA and other regulatory requirements, our
manufacturing facilities must be periodically re-evaluated and qualified under a
quality system to ensure they meet production and quality standards. Suppliers
of components and products used to manufacture our devices must also comply with
FDA regulatory requirements, which often require significant resources and
subject us and our suppliers to potential regulatory inspections and stoppages.
If we or our suppliers do not maintain regulatory approval for our manufacturing
operations, our business could be adversely affected.

 

Our dependence on a limited number of suppliers may prevent us from delivering
our devices on a timely basis.

 

We currently rely on a limited number of suppliers of components for our
devices. If these suppliers became unable to provide components in the volumes
needed or at an acceptable price, we would have to identify and qualify
acceptable replacements from alternative sources of supply. The process of
qualifying suppliers is lengthy. Delays or interruptions in the supply of our
requirements could limit or stop our ability to provide sufficient quantities of
devices on a timely basis or meet demand for our services, which could have a
material adverse effect on our business, financial condition and results of
operations.

 

Our operations in international markets involve inherent risks that we may not
be able to control.

 

Our business plan includes the marketing and sale of our proposed products in
international markets. Accordingly, our results could be materially and
adversely affected by a variety of uncontrollable and changing factors relating
to international business operations, including:

 

·Macroeconomic conditions adversely affecting geographies where we intend to do
business;

 

·Foreign currency exchange rates;

 

 D-9 

 

 

·Political or social unrest or economic instability in a specific country or
region;

 

·Higher costs of doing business in foreign countries;

 

·Infringement claims on foreign patents, copyrights or trademark rights;

 

·Difficulties in staffing and managing operations across disparate geographic
areas;

 

·Difficulties associated with enforcing agreements and intellectual property
rights through foreign legal systems;

 

·Trade protection measures and other regulatory requirements, which affect our
ability to import or export our products from or to various countries;

 

·Adverse tax consequences;

 

·Unexpected changes in legal and regulatory requirements;

 

·Military conflict, terrorist activities, natural disasters and medical
epidemics; and

 

·Our ability to recruit and retain channel partners in foreign jurisdictions.

 

Our financial results may be affected by fluctuations in exchange rates and our
current currency hedging strategy may not be sufficient to counter such
fluctuations.

 

Due to the substantial volatility of currency exchange rates, exchange rate
fluctuations may have a positive or adverse impact on our future revenues or
expenses presented in our financial statements. We may use financial
instruments, principally forward foreign currency contracts, in our management
of foreign currency exposure. These contracts would primarily require us to
purchase and sell certain foreign currencies with or for U.S. dollars at
contracted rates. We may be exposed to a credit loss in the event of
non-performance by the counterparties of these contracts. In addition, these
financial instruments may not adequately manage our foreign currency exposure.
Our results of operations could be adversely affected if we are unable to
successfully manage currency fluctuations in the future.

 

Risks Related to Our Industry

 

The industry in which we operate is highly competitive and subject to rapid
technological change. If our competitors are better able to develop and market
products that are safer, more effective, less costly, easier to use, or are
otherwise more attractive, we may be unable to compete effectively with other
companies.

 

The medical technology industry is characterized by intense competition and
rapid technological change, and we will face competition on the basis of product
features, clinical outcomes, price, services and other factors. Competitors may
include large medical device and other companies, some of which have
significantly greater financial and marketing resources than we do, and firms
that are more specialized than we are with respect to particular markets. Our
competition may respond more quickly to new or emerging technologies, undertake
more extensive marketing campaigns, have greater financial, marketing and other
resources than ours or may be more successful in attracting potential customers,
employees and strategic partners.

 

 D-10 

 

 

Our competitive position will depend on multiple, complex factors, including our
ability to achieve regulatory clearance and market acceptance for our products,
develop new products, implement production and marketing plans, secure
regulatory approvals for products under development and protect our intellectual
property. In some instances, competitors may also offer, or may attempt to
develop, alternative systems that may be delivered without a medical device or a
medical device superior to ours. The development of new or improved products,
processes or technologies by other companies may render our products or proposed
products obsolete or less competitive. The entry into the market of
manufacturers located in low-cost manufacturing locations may also create
pricing pressure, particularly in developing markets. Our future success
depends, among other things, upon our ability to compete effectively against
current technology, as well as to respond effectively to technological advances
or changing regulatory requirements, and upon our ability to successfully
implement our marketing strategies and execute our research and development
plan. Our research and development efforts are aimed, in part, at solving
increasingly complex problems, as well as creating new technologies, and we do
not expect that all of our projects will be successful. If our research and
development efforts are unsuccessful, our future results of operations could be
materially harmed.

 

We face competition from other medical device companies that focus on similar
markets.

 

We face competition from other companies that also focus on the market that we
intend to enter. These companies have longer operating histories and may have
greater name recognition and substantially greater financial, technical and
marketing resources than us. Many of these companies also have FDA or other
applicable governmental approval to market and sell their products, and more
extensive customer bases, broader customer relationships and broader industry
alliances than us, including relationships with many of our potential customers.
Increased competition from any of these sources could result in our failure to
achieve and maintain an adequate level of customers and market share to support
the cost of our operations.

 

Our industry is experiencing greater scrutiny and regulation by governmental
authorities, which may lead to greater governmental regulation in the future.

 

In recent years, the medical device industry has been subject to increased
regulatory scrutiny, including by the FDA and numerous other federal, state,
provincial and foreign governmental authorities. This has included increased
regulation, enforcement, inspections, and governmental investigations of the
medical device industry and disclosure of financial relationships with health
care professionals. We anticipate that governments will continue to scrutinize
our industry closely, and that additional regulation by governmental
authorities, both foreign and domestic, may increase compliance costs, exposure
to litigation and other adverse effects to our operations.

 

 D-11 

 

 

Unsuccessful clinical trials or procedures relating to products under
development could have a material adverse effect on our prospects.

 

The regulatory approval process for new products and new indications for
existing products requires extensive clinical trials and procedures, including
early clinical experiences and regulatory studies. Unfavorable or inconsistent
clinical data from current or future clinical trials or procedures conducted by
us, our competitors, or third parties, or perceptions regarding this clinical
data, could adversely affect our ability to obtain necessary approvals and the
market’s view of our future prospects. Such clinical trials and procedures are
inherently uncertain and there can be no assurance that these trials or
procedures will be completed in a timely or cost-effective manner or result in a
commercially viable product. Failure to successfully complete these trials or
procedures in a timely and cost-effective manner could have a material adverse
effect on our prospects. Clinical trials or procedures may experience
significant setbacks even after earlier trials have shown promising results.
Further, preliminary results from clinical trials or procedures may be
contradicted by subsequent clinical analysis. In addition, results from our
clinical trials or procedures may not be supported by actual long-term studies
or clinical experience. If preliminary clinical results are later contradicted,
or if initial results cannot be supported by actual long-term studies or
clinical experience, our business could be adversely affected. Clinical trials
or procedures may be suspended or terminated by us, the FDA or other regulatory
authorities at any time if it is believed that the trial participants face
unacceptable health risks.

 

Intellectual property litigation and infringement claims could cause us to incur
significant expenses or prevent us from selling certain of our products.

 

The industry we operate in, in particular, the medical device industry is
characterized by extensive intellectual property litigation and, from time to
time, we might be the subject of claims by third parties of potential
infringement or misappropriation. Regardless of outcome, such claims are
expensive to defend and divert the time and effort of our management and
operating personnel from other business issues. A successful claim or claims of
patent or other intellectual property infringement against us could result in
our payment of significant monetary damages and/or royalty payments or
negatively impact our ability to sell current or future products in the affected
category and could have a material adverse effect on its business, cash flows,
financial condition or results of operations.

 

If we are unable to protect the confidentiality of our trade secrets, our
business and competitive position would be harmed.

 

We plan on relying on trade secrets, including unpatented know-how, technology
and other proprietary information, to maintain our competitive position. We will
seek to protect these trade secrets, in part, by entering into non-disclosure
and confidentiality agreements with parties who have access to them, such as our
employees, corporate collaborators, outside scientific collaborators, contract
manufacturers, consultants, advisors and other third parties. We will seek to
protect our confidential proprietary information, in part, by entering into
confidentiality and invention or patent assignment agreements with our employees
and consultants. Moreover, to the extent we enter into such agreements, any of
these parties may breach the agreements and disclose our proprietary
information, including our trade secrets, and we may not be able to obtain
adequate remedies for such breaches. Enforcing a claim that a party illegally
disclosed or misappropriated a trade secret is difficult, expensive and
time-consuming, and the outcome is unpredictable. In addition, some courts
inside and outside the United States are less willing or unwilling to protect
trade secrets. If any of our trade secrets were to be lawfully obtained or
independently developed by a competitor, we would have no right to prevent them,
or those to whom they communicate it, from using that technology or information
to compete with us. If any of our trade secrets were to be disclosed to or
independently developed by a competitor, our competitive position would be
harmed. In general, any loss of trade secret protection or other unpatented
proprietary rights could harm our business, results of operations and financial
condition.

 

 D-12 

 

 

If we are unable to protect our patents or other proprietary rights, or if we
infringe on the patents or proprietary rights of others, our competitiveness and
business prospects may be materially damaged.

 

We may seek patent protection for our proprietary technology. Seeking patent
protection is a lengthy and costly process, and there can be no assurance that
patents will be issued from any pending applications, or that any claims allowed
from existing or pending patents will be sufficiently broad or strong to protect
our proprietary technology. There is also no guarantee that any patents we hold
will not be challenged, invalidated or circumvented, or that the patent rights
granted will provide competitive advantages to us. Our competitors have
developed and may continue to develop and obtain patents for technologies that
are similar or superior to our technologies. In addition, the laws of foreign
jurisdictions in which we develop, manufacture or sell our products may not
protect our intellectual property rights to the same extent, as do the laws of
the United States.

 

Adverse outcomes in current or future legal disputes regarding patent and other
intellectual property rights could result in the loss of our intellectual
property rights, subject us to significant liabilities to third parties, require
us to seek licenses from third parties on terms that may not be reasonable or
favorable to us, prevent us from manufacturing, importing or selling our
products, or compel us to redesign our products to avoid infringing third
parties’ intellectual property. As a result, we may be required to incur
substantial costs to prosecute, enforce or defend our intellectual property
rights if they are challenged. Any of these circumstances could have a material
adverse effect on our business, financial condition and resources or results of
operations.

 

Dependence on patent and other proprietary rights and failing to protect such
rights or to be successful in litigation related to such rights may result in
our payment of significant monetary damages or impact offerings in our product
portfolios.

 

Our long-term success largely depends on our ability to market technologically
competitive products. If we fail to obtain or maintain adequate intellectual
property protection, we may not be able to prevent third parties from using our
proprietary technologies or may lose access to technologies critical to our
products. Also, our currently pending or future patents applications may not
result in issued patents, and issued patents are subject to claims concerning
priority, scope and other issues.

 

Furthermore, to the extent we do not file applications for patents domestically
or internationally, we may not be able to prevent third parties from using our
proprietary technologies or may lose access to technologies critical to our
products in other countries.

 

 D-13 

 

 

Enforcement of federal and state laws regarding privacy and security of patient
information may adversely affect our business, financial condition or
operations.

 

The use and disclosure of certain health care information by health care
providers and their business associates have come under increasing public
scrutiny. Recent federal standards under the Health Insurance Portability and
Accountability Act of 1996, or HIPAA, establish rules concerning how
individually-identifiable health information may be used, disclosed and
protected. Historically, state law has governed confidentiality issues, and
HIPAA preserves these laws to the extent they are more protective of a patient’s
privacy or provide the patient with more access to his or her health
information. As a result of the implementation of the HIPAA regulations, many
states are considering revisions to their existing laws and regulations that may
or may not be more stringent or burdensome than the federal HIPAA provisions. We
must operate our business in a manner that complies with all applicable laws,
both federal and state, and that does not jeopardize the ability of our
customers to comply with all applicable laws. We believe that our operations are
consistent with these legal standards. Nevertheless, these laws and regulations
present risks for health care providers and their business associates that
provide services to patients in multiple states. Because these laws and
regulations are recent, and few have been interpreted by government regulators
or courts, our interpretations of these laws and regulations may be incorrect.
If a challenge to our activities is successful, it could have an adverse effect
on our operations, may require us to forego relationships with customers in
certain states and may restrict the territory available to us to expand our
business. In addition, even if our interpretations of HIPAA and other federal
and state laws and regulations are correct, we could be held liable for
unauthorized uses or disclosures of patient information as a result of
inadequate systems and controls to protect this information or as a result of
the theft of information by unauthorized computer programmers who penetrate our
network security. Enforcement of these laws against us could have a material
adverse effect on our business, financial condition and results of operations.

 

We may be subject, directly or indirectly, to federal and state health care
fraud and abuse laws and regulations and if we are unable to fully comply with
such laws, the Company could face substantial penalties.

 

Our operations may be directly or indirectly affected by various broad state and
federal health care fraud and abuse laws, including the Federal Healthcare
Programs’ Anti-Kickback Statute and the Stark law. If our present or future
operations are found to be in violation of these laws, we or our officers may be
subject to civil or criminal penalties, including large monetary penalties,
damages, fines, imprisonment and exclusion from Medicare and Medicaid program
participation. If enforcement action were to occur, our business and results of
operations could be adversely affected.

 

We may be subject to federal and state false claims laws which impose
substantial penalties.

 

Many of the physicians and patients whom we expect to use our services will file
claims for reimbursement with government programs such as Medicare and Medicaid.
As a result, we may be subject to the federal False Claims Act if we knowingly
“cause” the filing of false claims. Violations may result in substantial civil
penalties, including treble damages. The federal False Claims Act also contains
“whistleblower” or “qui tam” provisions that allow private individuals to bring
actions on behalf of the government alleging that the defendant has defrauded
the government. In recent years, the number of suits brought in the medical
industry by private individuals has increased dramatically. Various states have
enacted laws modeled after the federal False Claims Act, including “qui tam”
provisions, and some of these laws apply to claims filed with commercial
insurers. We are unable to predict whether we could be subject to actions under
the federal False Claims Act, or the impact of such actions. However, the costs
of defending claims under the False Claims Act, as well as sanctions imposed
under the False Claims Act, could adversely affect our results of operations.

 

 D-14 

 

 

Changes in the health care industry or tort reform could reduce the number of
intracranial electrophysiology recording and stimulation electrodes ordered by
clinicians, which could result in a decline in the demand for our planned
solutions, pricing pressure and decreased revenue.

 

Changes in the health care industry directed at controlling health care costs or
perceived over-utilization of recording and stimulation electrode solutions
could reduce the volume of solutions ordered by physicians. If more health care
cost controls are broadly instituted throughout the health care industry, the
volume of solutions could decrease, resulting in pricing pressure and declining
demand for our planned services, which could harm our operating results. Legal
changes increasing the difficulty of initiating medical malpractice cases, known
as tort reform, could reduce the amount of our services prescribed as physicians
respond to reduced risks of litigation, which could harm our operating results.

 

Risks Related to Our Securities and Other Risks

 

An active and visible public trading market for our common stock may not
develop.

 

We do not currently have an active or visible trading market. We cannot predict
whether an active market for our common stock will ever develop in the future.
In the absence of an active trading market:

 

·Investors may have difficulty buying and selling or obtaining market
quotations;

 

·Market visibility for shares of our common stock may be limited; and

 

·A lack of visibility for shares of our common stock may have a depressive
effect on the market price for shares of our common stock.

 

No assurances can be given that our common stock, even if quoted on active or
visible trading markets, will ever actively trade on such markets, much less a
senior market like NASDAQ or NYSE MKT. In this event, there would be a highly
illiquid market for our common stock and you may be unable to dispose of your
common stock at desirable prices or at all.

 

The market price of our common stock may be volatile.

 

The market price for our common stock may be volatile and subject to wide
fluctuations in response to factors including the following:

 

·Our ability to successfully bring any of our proposed or planned products to
market;

 

·Actual or anticipated fluctuations in our quarterly or annual operating
results;

 

·Changes in financial or operational estimates or projections;

 

 D-15 

 

 

·Conditions in markets generally;

 

·Changes in the economic performance or market valuations of companies similar
to ours;

 

·Announcements by us or our competitors of new products, acquisitions, strategic
partnerships, joint ventures or capital commitments;

 

·Our intellectual property position; and

 

·General economic or political conditions in the United States or elsewhere.

 

In addition, the securities market has from time to time experienced significant
price and volume fluctuations that are not related to the operating performance
of particular companies. These market fluctuations may also materially and
adversely affect the market price of shares of our common stock.

 

Because we may be engaged in a transaction that could be generally characterized
as a “reverse merger,” we may not be able to attract the attention of major
brokerage firms.

 

Additional risks may exist if we were to engage in a transaction that can be
generally characterized as a “reverse merger.” Securities analysts of major
brokerage firms may not provide coverage of the Company since there is little
incentive to brokerage firms to recommend the purchase of the common stock. No
assurance can be given that brokerage firms will want to conduct any secondary
offerings on behalf of the Company in the future.

 

Anti-takeover provisions that may be in the Company’s charter and bylaws may
prevent or frustrate attempts by stockholders to change the board of directors
or current management and could make a third-party acquisition of the Company
difficult.

 

The Company’s certificate of incorporation and bylaws may contain provisions
that may discourage, delay or prevent a merger, acquisition or other change in
control that stockholders may consider favorable, including transactions in
which stockholders might otherwise receive a premium for their shares. These
provisions could limit the price that investors might be willing to pay in the
future for shares of the Company’s common stock.

 

We have not paid dividends in the past and do not expect to pay dividends in the
future, and any return on investment may be limited to the value of our stock.

 

We have never paid any cash dividends on our common stock and do not anticipate
paying any cash dividends on our common stock in the foreseeable future and any
return on investment may be limited to the value of our common stock. We plan to
retain any future earning to finance growth.

 

 D-16 

